 Case 1:20-cv-00051-JTN-PJG ECF No. 28 filed 02/03/20 PageID.493 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

 DEREK DEYOUNG,
 a resident of Michigan,

        Plaintiff,                                      Case No.: 1:20-cv-51

                v.

 BGROUP, LTD., a Hong Kong limited by shares
 company,

 MANH QUAN TRUONG, an individual resident of
 Vietnam,

 PRINTABEL COMPANY LIMITED, a Hong
 Kong limited by shares company,

 THUY PHAN THIEN HA DONG, an individual
 resident of Vietnam, and

 DOES 1-10,

       Defendants.
________________________________________________________________

                ORDER RE MOTION FOR PRELIMINARY INJUNCTION

       This matter came before the Court on Plaintiff’s Motion for Preliminary Injunction.

Having reviewed Plaintiff’s Motion and Brief, the Court finds the following:

           1. The Plaintiff has demonstrated a likelihood of success on the merits of his

               copyright infringement, trade dress infringement, Michigan Consumer Protection

               Act, unfair competition, and civil conspiracy claims;

           2. There is no adequate remedy at law and Plaintiff will suffer irreparable harm in

               the absence of preliminary relief;

           3. The balancing of the harms tips in Plaintiff’s favor; and




                                                    1
 Case 1:20-cv-00051-JTN-PJG ECF No. 28 filed 02/03/20 PageID.494 Page 2 of 6



        4. The issuance of a preliminary injunction is in the public’s interest.

     Therefore, it is hereby ORDERED that Plaintiff’s Motion for Preliminary Injunction is

GRANTED as follows:

     1. Each Defendant, their officers, directors, employees, agents, subsidiaries, distributors,

        and all persons in active concert or participation with them having notice of this

        Order are hereby enjoined and restrained:

            a. From reproducing, preparing derivative works of, distributing copies of, and

                displaying publicly Plaintiff DeYoung’s Trout Confetti 1, Tarpon Flank—

                Late, and Dream Double 1 works;

            b. From manufacturing, importing, advertising, promoting, offering to sell,

                selling, distributing, or transferring any products bearing Plaintiff DeYoung’s

                Trout Confetti 1 or Tarpon Flank—Late trade dress or any confusingly similar

                trade dress;

            c. From secreting, concealing, destroying, selling off, transferring, or otherwise

                disposing of: (i) any products bearing Plaintiff DeYoung’s Trout Confetti 1,

                Tarpon Flank—Late, and Dream Double 1; or (ii) any evidence relating to the

                manufacture, importation, sale, offer for sale, distribution, or transfer of any

                products bearing Plaintiff DeYoung’s Trout Confetti 1 or Tarpon Flank—Late

                trade dress or any confusingly similar trade dress;

     2. Each Defendant, their officers, directors, employees, agents, subsidiaries, distributors,

        and all persons in active concert or participation with them having notice of this

        Order shall immediately discontinue the use of the Trout Confetti 1 and Tarpon

        Flank—Late trade dress or any confusingly similar trade dress on or in connection




                                               2
Case 1:20-cv-00051-JTN-PJG ECF No. 28 filed 02/03/20 PageID.495 Page 3 of 6



       with the sale of goods and all internet websites owned and operated or controlled by

       them;

    3. Upon receipt of notice of this Order, PayPal, Inc. (“PayPal”) and its related

       companies and affiliates will continue to restrain all funds identified by PayPal as

       related to the PayPal account recipients BGroup, Ltd., Manh Quan Truong, Printabel

       Company Limited, and Thuy Phan Thien Ha Dong, including, but not limited to,

       accounts associated with shopbase.com, kayleeandtepid.com, lushgood.com,

       lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com, aquacozy.net,

       cozzian.com, cubebui.com, lushsneaker.com, azdecorus.com, bluetee.us,

       deplonia.com, astrohuman.onshopbase.com, bashfury.com, richleen.com,

       scansimo.com, greydard.com, leruitry.com, palmyhome.com, implaker.com,

       tonewavi.com, encedire.com, wysdman.com, erfourse.com, ciansfin.com, gerlati.com,

       flossibi.com, zaktez.com, ascenpo.com, sublacti.com, sporcepa.com, and stipede.com

       as well as all funds in or which are transmitted into (i) any other related accounts of

       the same customer(s), and (ii) any other accounts which transfer funds into the same

       financial institution account(s). The restrained funds may be released only by future

       order of this Court.

    4. Upon receipt of notice of this Order, Stripe, Inc. (“Stripe”) and its related companies

       and affiliates will continue to restrain all funds identified by Stripe as related to the

       Stripe account recipients BGroup, Ltd., Manh Quan Truong, Printabel Company

       Limited, and Thuy Phan Thien Ha Dong, including, but not limited to, accounts

       associated with shopbase.com, kayleeandtepid.com, lushgood.com, lannadecor.com,

       hmcozy.com, azcozy.com, cozynfancy.com, aquacozy.net, cozzian.com,




                                              3
Case 1:20-cv-00051-JTN-PJG ECF No. 28 filed 02/03/20 PageID.496 Page 4 of 6



       cubebui.com, lushsneaker.com, azdecorus.com, bluetee.us, deplonia.com,

       astrohuman.onshopbase.com, bashfury.com, richleen.com, scansimo.com,

       greydard.com, leruitry.com, palmyhome.com, implaker.com, tonewavi.com,

       encedire.com, wysdman.com, erfourse.com, ciansfin.com, gerlati.com, flossibi.com,

       zaktez.com, ascenpo.com, sublacti.com, sporcepa.com, and stipede.com as well as all

       funds in or which are transmitted into (i) any other related accounts of the same

       customer(s), and (ii) any other accounts which transfer funds into the same financial

       institution account(s). The restrained funds may be released only by future order of

       this Court.

    5. Upon receipt of notice of this Order, BlueSnap, Inc. (“BlueSnap”) and its related

       companies and affiliates will continue to restrain all funds identified by BlueSnap as

       related to the BlueSnap account recipients BGroup, Ltd., Manh Quan Truong,

       Printabel Company Limited, and Thuy Phan Thien Ha Dong, including, but not

       limited to, accounts associated with shopbase.com, kayleeandtepid.com,

       lushgood.com, lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com,

       aquacozy.net, cozzian.com, cubebui.com, lushsneaker.com, azdecorus.com,

       bluetee.us, deplonia.com, astrohuman.onshopbase.com, bashfury.com, richleen.com,

       scansimo.com, greydard.com, leruitry.com, palmyhome.com, implaker.com,

       tonewavi.com, encedire.com, wysdman.com, erfourse.com, ciansfin.com, gerlati.com,

       flossibi.com, zaktez.com, ascenpo.com, sublacti.com, sporcepa.com, and stipede.com

       as well as all funds in or which are transmitted into (i) any other related accounts of

       the same customer(s), and (ii) any other accounts which transfer funds into the same




                                             4
Case 1:20-cv-00051-JTN-PJG ECF No. 28 filed 02/03/20 PageID.497 Page 5 of 6



       financial institution account(s). The restrained funds may be released only by future

       order of this Court.

    6. Upon receipt of notice of this Order, Payoneer, Inc. (“Payoneer”) and its related

       companies and affiliates will restrain all funds identified by Payoneer as related to the

       Payoneer account recipients BGroup, Ltd., Manh Quan Truong, Printabel Company

       Limited, and Thuy Phan Thien Ha Dong, including, but not limited to, accounts

       associated with shopbase.com, kayleeandtepid.com, lushgood.com, lannadecor.com,

       hmcozy.com, azcozy.com, cozynfancy.com, aquacozy.net, cozzian.com,

       cubebui.com, lushsneaker.com, azdecorus.com, bluetee.us, deplonia.com,

       astrohuman.onshopbase.com, bashfury.com, richleen.com, scansimo.com,

       greydard.com, leruitry.com, palmyhome.com, implaker.com, tonewavi.com,

       encedire.com, wysdman.com, erfourse.com, ciansfin.com, gerlati.com, flossibi.com,

       zaktez.com, ascenpo.com, sublacti.com, sporcepa.com, and stipede.com, as well as all

       funds in or which are transmitted into (i) any other related accounts of the same

       customer(s), and (ii) any other accounts which transfer funds into the same financial

       institution account(s). The restrained funds may be released only by future order of

       this Court.

    7. Upon receipt of notice of this Order, First Century Bank N.A. (“First Century”) and

       its related companies and affiliates will restrain all funds identified by First Century

       as related to the First Century account recipients BGroup, Ltd., Manh Quan Truong,

       Printabel Company Limited, and Thuy Phan Thien Ha Dong, including, but not

       limited to, accounts associated with shopbase.com, kayleeandtepid.com,

       lushgood.com, lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com,




                                             5
 Case 1:20-cv-00051-JTN-PJG ECF No. 28 filed 02/03/20 PageID.498 Page 6 of 6



         aquacozy.net, cozzian.com, cubebui.com, lushsneaker.com, azdecorus.com,

         bluetee.us, deplonia.com, astrohuman.onshopbase.com, bashfury.com, richleen.com,

         scansimo.com, greydard.com, leruitry.com, palmyhome.com, implaker.com,

         tonewavi.com, encedire.com, wysdman.com, erfourse.com, ciansfin.com, gerlati.com,

         flossibi.com, zaktez.com, ascenpo.com, sublacti.com, sporcepa.com, and stipede.com,

         as well as all funds in or which are transmitted into (i) any other related accounts of

         the same customer(s), and (ii) any other accounts which transfer funds into the same

         financial institution account(s). The restrained funds may be released only by future

         order of this Court.

      8. Plaintiff may take expedited discovery from financial account providers First Century

         Bank N.A. and Payoneer, Inc. to identify the financial institutions that, on behalf of

         Defendants, may transmit or receive funds from these financial account providers,

         including their names, addresses, and account numbers.

      9. This preliminary injunction will remain in effect until further order of the Court.

      10. Plaintiff shall post a bond in the amount of ten thousand dollars ($10,000) as payment

         of damages to which Defendants may be entitled for a wrongful injunction or

         restraint.


________________                                           _____________________________
Date                                                       Hon. _______________ US District
                                                           Court Judge




                                               6
